Citation Nr: 1404110	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a cyst on the back.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a lumbar spine disability.

8.  The propriety of a reduction of the disability rating for service-connected squamous cell carcinoma of the left vocal cord from 100 percent disabling to 30 percent disabling, effective March 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969 with service in the Republic of Vietnam.  He is service-connected for various disabilities associated with his Vietnam service, and is currently rated as 80 percent disabled.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for hearing loss, tinnitus, a left hip condition, a cyst on the back, a lung condition, hyperlipidemia, and a back condition.  The Veteran's case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

In September 2013, the Veteran presented sworn testimony during a video conference hearing in Washington, DC, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


In December 2011 rating decision, the Togus RO reduced the Veteran's disability rating for squamous cell carcinoma (SCC) of the left vocal cord from 100 percent disabling to 30 percent disabling, effective March 1, 2012.  In January and February 2012, the Veteran submitted statements indicating that he wished to appeal this decision.  These statements constitute a notice of disagreement (NOD).  Despite this NOD, no statement of the case (SOC) has been issued for this issue.  Because the filing of an NOD initiates appellate review, the appeal of the propriety of a reduction of the disability rating for service-connected SCC of the left vocal cord must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for hearing loss and the propriety of a reduction of the disability rating for service-connected SCC of the left vocal cord are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  At his September 2013 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal for service connection for hyperlipidemia, a lung disability, and a cyst on the back.

2.  The Veteran's currently diagnosed tinnitus is likely the result of his active service.

3.  The evidence of record fails to establish that Veteran's current left hip disability is the result of a disease or injury during his active duty service.

4.  The evidence of record fails to establish that Veteran's current lumbar spine disability is the result of a disease or injury during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issues of entitlement to service connection for hyperlipidemia, a lung disability, and a cyst on the back by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  A left hip disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  A lumbar spine disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

As the Veteran's claims for service connection for hyperlipidemia, a lung disability, and a cyst on the back are being dismissed and his claim for service connection for tinnitus is being granted, any error related to the VCAA is moot as to these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the lumbar spine and left hip claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been obtained.  The Veteran has not identified any private or other outstanding treatment records.

The Veteran underwent a VA examination to determine the nature and etiology of his left hip disability in February 2008.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

A. Dismissed Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

At his September 2013 Board hearing, the Veteran stated on the record that he wished to withdraw his appeals for service connection for hyperlipidemia, a lung disability, and a cyst on the back.  These withdrawals were effective immediately upon receipt by VA in September 2013.  38 C.F.R. § 20.204(b)(3) (2013).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Tinnitus

The United States Court of Appeals for Veterans Claims (CAVC) has consistently held that credible lay evidence of recurrent symptoms of a disability that may be perceived and described by an individual's senses may indicate the presence of a disability associated with service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The CAVC has specifically identified tinnitus as such a disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).


Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported symptoms consistent with tinnitus since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; that he was exposed to loud noise in service is consistent with his duties in field artillery during war; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Hip and Lumbar Spine

A review of the medical evidence reflects that the Veteran has been diagnosed with degenerative joint disease of the left hip and degenerative changes of the lumbar spine.  See VA examination report, February 2008.  Although a review of the service treatment records is negative for any left hip and lumbar spine disability, the examiner noted an instance of low back ache in 1969 in service and the Veteran has claimed that he injured his left hip and low back when he was thrown from a vehicle that drove over a land mine.  He has also submitted a buddy statement corroborating his report.  The Veteran and his fellow service member are competent to report such experiences.  Their reports are consistent with the circumstances of the Veteran's service as a field artillery crewman in the Republic of Vietnam and there is no evidence to contradict or otherwise question the credibility of these reports.  As such, the Veteran's reported in-service left hip and lumbar spine injuries may be conceded.  

As the first two elements of Shedden and Caluza have been met, the only question that remains is whether there is competent medical evidence of a nexus between the Veteran's assumed in-service injuries to the left hip low back and the current left hip and lumbar spine disabilities.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his left hip disability in February 2008.  The examiner noted his reports of being thrown from a vehicle that drove over a landmine, as well as the lay statement from his fellow service member corroborating the incident.  She noted that the Veteran's hip x-rays showed arthritis bilaterally with no stated discrepancy between the left and right hips and that the Veteran did not have any left hip disability noted on his separation examination.  In light of the relatively equal degeneration of the right (uninjured) and left hips and lack of disability at discharge, she concluded that his left hip disability was more likely due to aging that to an injury that occurred over 30 years earlier.

In regard to the lumbar spine disability, the February 2008 examiner recounted the Veteran's history, recited his complaints, reviewed the claims file and records, performed a physical examination, and described the lumbar spine disability.  The examiner noted his reports of in-service back pain after being ejected from a vehicle that rode over a landmine.  However, the examiner opined that "[t]he Veteran's back condition is less likes as not caused by or the result of an injury that occurred while in active service."  The rationale for this opinion was as follows:  

There is no documentation of the land mine explosion in the Veteran's c-file.  There is a testimonial by a soldier who served with him and saw the explosion occur.  The Veteran's separation exam lists no back injury or disability.  He has been a hard laborer for years in heating and cooling[,] and prior to that in die cast setting. 

In addition to the VA examinations, the medical evidence includes VA treatment records.  However, none of these records discuss the etiology of the Veteran's left hip or lumbar spine disabilities or provide positive nexus opinions.  

The only other evidence that purports to link the Veteran's current left hip and lumbar spine disabilities to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, left hip pain and low back pain), he is not able to provide competent evidence as to the etiology of his left hip arthritis and lumbar spine degenerative disease.  Providing such an opinion requires medical expertise in the causes of arthritis or degenerative disease in the context of in-service left hip and low back pain, no apparent left hip or low back injury at separation; and specifically concerning the left hip, equivalent arthritis in the uninjured right hip.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).

In specific regard to the lumbar spine disability, the February 2008 VA medical opinion relates the facts that although the land mine explosion was not documented in the service records, there was testimonial evidence to the contrary.  The providing a negative opinion, the examiner is not relying on whether the event actually occurred on or not.  Rather, the examiner relies on the fact that at separation there was low back or lumbar spine injury or disability noted, and that subsequent to service the Veteran engaged in employment of a physical nature, indicating that there was no significant low back or lumbar spine disability until much later.  In this regard, the VA medical opinion is adequate, and is consistent with the rest of the evidence of record that preponderates against the claim.

Indeed, there no evidence of a record of a low back disability until June 2007, more than 35 years after service. In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the June 2007 VA outpatient record, which included physical examination and medical history, recounted the Veteran's history of hurting his back in-service in the land mine explosion but not seeking treatment therefor, but that the Veteran stated "the back pain subsequently went away after three months . . . [h]owever, now he states that he is having worsening pain in the lumbar region since two or three months."  This statement is consistent with the Veteran's allegations all along which does not specifically allege that he has had low back pain since service, or before 2007.  


As explained above, the Veteran has not submitted any competent or credible lay medical evidence to contradict the evidence weighing against the Veteran claim of entitlement to service connection for a lumbar spine or left hip disability, and the claims must be denied. 

An additional point with regard to the left disability claim, the Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the February 2008 VA examiner considered the Veteran's complaints of left hip pain since service and still concluded that his current left hip disability was not related to his in-service injury.  As such, the nexus element of Shedden/Caluza may not be met via 38 C.F.R. § 3.303(b).  

The claim of entitlement to service connection for a left hip disability and lumbar spine must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).












							[CONTINUED ON NEXT PAGE]

ORDER

The appeal for service connection for hyperlipidemia is dismissed.

The appeal for service connection for a lung disability is dismissed.

The appeal for service connection for a cyst on the back is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the reduction of his disability rating for service-connected SCC of the left vocal cord.  Therefore, the issue of the propriety of a reduction of the disability rating for service-connected squamous cell carcinoma of the left vocal cord from 100 percent disabling to 30 percent disabling, effective March 1, 2012, must be remanded to the RO/AMC to issue an SOC.  See Manlincon, supra.

The Veteran was afforded a VA audiological examination in February 2008.  The examiner concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation with the exception of 500Hz.  However, the examiner did not address whether the 20 decibel shifts at 1000Hz, 2000Hz, and 4000Hz for the right ear, 10 decibel shifts at 1000Hz and 2000Hz for the left ear, and 15 decibel shift at 4000Hz for the left ear constituted evidence of hearing loss, despite these values remaining in the normal range.  The Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of these deficiencies, the February 2008 VA examiner's opinion is not adequate to decide the hearing loss claim.  See Barr, supra.

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to the propriety of a reduction of the disability rating for service-connected SCC of the left vocal cord.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for this issue, the issue should be returned to the Board for further appellate consideration.

2.  Copies of all outstanding VA treatment records from the Battle Creek and Ann Arbor VA Medical Centers, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

3.  Following completion of the above, return the Veteran's claims file to the original February 2008 VA audiological examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA treatment records and the entrance and separation audiograms showing a decrease in hearing acuity from entrance to separation.  This must be noted in the examination report.

If the original February 2008 audiological examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hearing loss was caused or aggravated by his military service, including in-service acoustic trauma.  S/he should specifically address the entrance and separation audiograms showing a decrease in hearing acuity at 1000Hz, 2000Hz, and 4000Hz bilaterally from entrance to separation and whether this constitutes a significant threshold shift.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.   After completing the above actions, the Veteran's claim of entitlement to service connection for hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond,  the issue properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


